McLennan, P. J.
(concurring): I concur and vote for an affirmance of the judgment upon the grounds stated in the opinion of the learned referee, and also upon the authority of Weber v. Supreme Tent of K. of M. (172 N. Y. 490) and Shipman v. Protected Home Circle (174 id. 398), in which cases it was held that the insane act of taking one’s own life while insane is not suicide. In the case at bar it was expressly found by the referee, and the finding is not questioned, “ that at the time, of the death of the said Hattie D. Mauch (the insured) and for several weeks prior thereto she was insane ; that the taking of her own life was not the voluntary, intentional or rational act, but was solely the result of and occasioned by the insanity of the said Hattie D. Mauch.”
The death having resulted as indicated in the finding of the referee, under the decisions adverted to the insured did not commit suicide, and, therefore, the provision in the by-law is in no manner applicable. Suicide is intentional self-destruction. The intent is the essential thing under the definition of the Court of Appeals, and if the act was insane or irrational there could be no intent and, therefore, no suicide. It is absurd to say that suicide is intentional ^self-destruction, and to also say that suicide is unintentional self-destruction.
The words, as used in the certificate in question, are not without meaning, even when the word “ suicide is defined as above indicated. A sane person, of course, .may commit suicide; so may an insane person. It is quite.possible for a person who is'insane, even one who has been judicially determined to be insane, to commit a *55great variety of rational acts, to have intent with respect to acts, to deliberate, to reason, to determine; and if a person, although insane, exercising his will power in respect to the taking of his own life, fully appreciating the consequences, intending so to do, should take his own life, it would be suicide; no recovery could be had under a policy like the one in question.
As we have seen, the referee in this case found that the act which resulted in the death was not am intentional act, but was.an insane ' act of a person who was insane at the time. Therefore, we conclude that she did not commit suicide as defined by the decisions of the Court of Appeals in the two cases to which attention has been called, and so the judgment appealed from should be affirmed, with costs.